Citation Nr: 0417409	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  98-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962 and from May 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO continued a 10 percent 
disability evaluation assigned to the service-connected left 
knee disability.  


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The implementing regulations are 
applicable to the veteran's claim despite the fact that the 
VCAA did not take effect until after the veteran had 
perfected his appeal.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

The Board undertook evidentiary development of the veteran's 
case in January 2003.  Thereafter, as noted in a September 
2003 remand, the Board's authority for undertaking such 
development, including the authority to provide the notices 
required by the VCAA, was rescinded.  Unfortunately, when the 
Board remanded the veteran's claim in September 2003, it did 
not instruct the RO to comply with the VCAA notification 
requirements.  As a result, the record remains devoid of any 
indication that the veteran has been given the notices 
required by the VCAA.  On remand, the RO should therefore 
ensure that the veteran is advised as to what is required to 
substantiate his claim for an increased rating for his 
service-connected left knee disability.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims 
folder and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically told 
of the information or evidence he should 
submit, if any, and of the information or 
evidence that VA will yet obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  The 
veteran should also be asked to submit 
all pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2003).  

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the veteran's claim of 
entitlement to an increased rating for 
left knee disability, in light of all the 
evidence of record.  

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

